         Case 1:21-cv-01722-SCJ Document 9 Filed 05/07/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

  PROJECT VERITAS,

                     Plaintiff,
      v.                                                1:21-cv-1722-AT
  CABLE NEWS NETWORK, INC.,

                     Defendant.


                                      ORDER

      As a senior judge of the Northern District of Georgia, I decline assignment

of this case. The Clerk is directed not to substitute another case for this action.

      SO ORDERED this 7th day of May, 2021.



                                    ___________________________________
                                    AMY TOTENBERG
                                    UNITED STATES DISTRICT JUDGE
